In an action, inter alia, to recover damages for breach of fiduciary duty, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Levine, J.), dated June 30, 2006, as denied his motion, in effect, to vacate a judgment entered May 8, 2006.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s claim that the court deprived him of due process under the 14th Amendment of the US Constitution by failing to set forth its reasoning for denying his motion is without merit (see CFLR 2219 [a]). The defendant failed to demonstrate that the judgment should be disturbed (see CFLR 5016 [b]). Mastro, J.P., Ritter, Skelos, Carni and McCarthy, JJ., concur.